PER CURIAM.
Appellant Christy Neff challenges the district court’s denial of her petition for habeas corpus relief under 28 U.S.C. § 2254 relating to her convictions under Michigan law for second-degree murder and conspiracy to commit kidnaping. Neff contends that the district court erred in (1) holding that the state trial court’s erroneous admission of a hearsay statement from the murder victim did not have an injurious effect on the fundamental fairness of Neffs trial; (2) concluding that the state trial court’s accomplice instruction did not violate Neffs Sixth and Fourteenth Amendment rights; (3) ruling that the state trial court’s exclusion of Neffs expert testimony on battered woman’s syndrome did not deprive Neff of her right to present a defense; and (4) holding that the state trial court’s admission of semi-nude and erotic photographs of Neff did not deny her a fair trial.
Having heard oral argument and reviewed the record, the applicable law, and the parties’ briefs, we agree with the district court that Neff failed to demonstrate that the state court decision was “contrary to, or involved an unreasonable application of, clearly established [fjederal law.” 42 U.S.C. § 2254. Accordingly, we affirm the district court’s judgment for the reasons stated in that court’s opinion and order denying Neffs petition for a writ of habeas corpus.